Exhibit 10.1 

Dated the 15 day of January 2014

 

 

CHINA MEDIA GROUP CORPORATION
(the "Vendor")

 

KR GLOBAL VENTURES SDN BHD
(the "Purchaser")




-------------------------------------------------------------
AGREEMENT

RELATING TO

THE SALE AND PURCHASE OF 100% INTEREST

IN

GOOD WORLD INVESTMENTS LIMITED

AND

REN REN MEDIA GROUP LIMITED
-------------------------------------------------------------

--------------------------------------------------------------------------------

THIS AGREEMENT is dated the 15 day of January 2014.

 

BETWEEN:

 

(1)CHINA MEDIA GROUP CORPORATION, a company incorporated in Texas, U.S.A. and
having its correspondence address in Malaysia at No 55, Jalan Snuker 13/28,
Tadisma Business Park, Section 13, 40100 Shah Alam, Selangor, Malaysia, Malaysia
("Vendor");

 

(2)KR GLOBAL VENTURES SDN BUD, a company incorporated in Malaysia (company
number 798850) and having its correspondence address in Malaysia at UPT 322
Tupai Light Industrial Area, 34000 Taiping Perak, Malaysia ("Purchaser").

 

WHEREAS:

 

(A)The Vendor is a company quoted on the Over The Counter market in the USA
under the symbol “CHMD”. The Vendor is the registered and beneficial owner of
the Sales Shares as defined below.

 

(B)The Purchaser is a private company is an investment holding company.

 

(C)The Purchaser has conducted its own due diligence including legal, financial,
regulatory and any other due diligence that the Purchaser deemed necessary to
determine the acquisition of the Sale Companies.

 

(D)The Vendor has agreed to sell and the Purchaser has agreed to purchase the
Sale Shares on the terms and conditions of this Agreement.

 

 

NOW IT IS HEREBY AGREED AS FOLLOWS:

 

1.INTERPRETATION

 

1.1In this Agreement (including the Recitals and Schedules), unless the context
otherwise requires, the following words and expressions shall have the following
meanings ascribed to each of them below:

 

“Agreement”

this agreement for the sale and purchase of the Sale Shares, as amended or
supplemented from time to time;

 

“Business”

such business being engaged by the Company from time to time;

 

“Business Day”

a day (other than Saturdays) on which banks in Malaysia are generally open for
the transaction of normal banking business;

 

“Completion”

completion of the sale and purchase of the Sale Shares in accordance with the
terms and conditions of this Agreement;

 

“Completion Date”

means the date of this Agreement;

 

“Consideration”

the aggregate consideration payable by the Purchaser for the purchase of the
Sale Shares pursuant to Clause 3.1;

 

--------------------------------------------------------------------------------



“Encumbrance”

any mortgage, charge, pledge, lien (otherwise than arising by statute or
operation of law), equities, hypothecation or other encumbrance, priority or
security interest, deferred purchase, title retention, leasing,
sale-and-repurchase or sale-and-leaseback arrangement whatsoever over or in any
property, assets or rights of whatsoever nature and includes any agreement for
any of the same;

 

“GWIL”

means Good World Investments Limited, a wholly owned subsidiary of the Vendor,
and a company incorporated in the British Virgin Islands;

 

“RM”

 

means Ringgit Malaysia; “RRMG”

means Ren Ren Media Group Limited, a wholly owned subsidiary of the Vendor, and
a company incorporated in Hong Kong;

 

“Sale Companies”

means RRMG and GWIL and its wholly owned subsidiary companies ATeam Resources
Sdn. Bhd., a company incorporated in Malaysia and Beijing Ren Ren Health
Promotion Company Limited, a company incorporated in China;

 

“Sale Shares”

all the Shares to be sold by the Vendor to the Purchaser which constitute 100%
of the total issued share capital of the GWIL and RRMG as at the Completion
Date;

 

“Taxation”

all forms of taxation whenever created or imposed and whether in Malaysia or
elsewhere and without limiting the generality of the foregoing, includes all
forms of profits tax, interest tax, salaries tax, property tax, estate duty,
stamp duty, sales tax, any provisional tax, customs and import duty and any
amount equal to any deprivation of any relief, allowance, set off, deduction in
computing profits or rights to repayment of taxation granted by or pursuant to
any legislation concerning or otherwise relating to taxation and also includes
in addition and without prejudice to the foregoing, all fines, penalties, costs,
charges, expenses and interests relating thereto;

 

“Warranties”

in respect of the Sale Companies, the representations and warranties set out in
Clause 5 and Schedule 1;

 

“USD” means United States Dollars.

 

1.2The headings of this Agreement are inserted for convenience only and shall be
ignored in construing this Agreement. Unless the context otherwise requires,
references in this Agreement to the singular shall be deemed to include
references to the plural and vice versa; references to one gender shall include
all genders and references to any person shall include an individual, firm, body
corporate or unincorporated.

 

1.3References in this Agreement to clauses, schedules and exhibits are
references to clauses, schedules and exhibits of this Agreement and references
to sub-clauses and paragraphs are unless otherwise stated, references to
sub-clauses and paragraphs of the clause, sub-clause or, as appropriate, the
schedule or the exhibit in which the reference appears.

 

--------------------------------------------------------------------------------

 

2.SALE AND PURCHASE OF THE SALE SHARES

 

2.1Subject to the terms and conditions of this Agreement the Vendor, as
beneficial and or registered owner of the Sale Shares, shall sell and the
Purchaser shall (or the Purchaser’s nominee), relying on the warranties and
indemnities herein contained, purchase the Sale Shares free from all
Encumbrances together with all rights now or hereafter attaching thereto
including but not limited to all dividends paid, declared and/or made in respect
thereof on or after the date of this Agreement in consideration for the payment
set out in Clause 3.1.

 

 

3.CONSIDERATION

 

3.1The aggregate consideration for the sale and purchase of the Sale Shares
shall be the payment of United States Dollars Five Thousand (USD5,000) to the
Vendor, which the Vendor confirms and acknowledge receipt here of, as its
consideration.

 

 

4.COMPLETION

 

4.1Completion shall take place at the Vendor’s office on the Completion Date
when all the acts and requirements set out in this Clause 4 shall be complied
with.

 

4.2On Completion, the Vendor delivers or procure the delivery to the Purchaser
of all the following:

 

(a)the Vendor deliver the relevant instruments of transfer and contract notes in
respect of the transfer of the Sale Shares duly executed by the Vendor in favour
of the Purchaser or such other nominee(s) as the Purchaser may direct and such
other documents as may be required to give a good and effective transfer of
title to the Sale Shares to the Purchaser or such nominee(s) and to enable the
Purchaser or such nominee(s) to become the registered and beneficial holder
thereof free from all Encumbrances to the Purchaser’s satisfaction;

 

(b)the Vendor deliver definitive share certificates in respect of the Sale
Shares and other evidence as may be required by the Purchaser showing that the
Vendor is the beneficial owner of the Sale Shares, free from all Encumbrances;

 

(c)the Vendor deliver copies, certified as true and complete by a director of
the respective Sale Companies, of resolutions of the shareholders meeting/board
of directors approving the matters as stipulated in Clauses 4.3; and

 

(d)the Vendor shall deliver to the Purchaser in respect of each Sale Companies:

 

(i)all statutory records and minute books (which shall be written up to date as
at Completion), all unissued share certificates (if any) and all other statutory
records then;

 

(ii)all common seals and all rubber stamps, cheque books, cheque stubs and bank
statements, receipt books, all current insurance policies, books and accounts
and title deeds and evidence of ownerships to all assets and all current
contracts and all other accounting records;

 

--------------------------------------------------------------------------------

(iii)copies of all tax returns and assessments (receipted where the due dates
for payment fell on or before the Completion Date);

 

(iv)all correspondence and other documents belonging to the respective Sale
Companies (including its constitutional documents); and

 

provided that, if the Purchaser so agrees, delivery of all documents and records
as referred to in this Clause 4.2(d) shall be deemed to have been effected where
they are situated in premises and shall continue to be in the sole occupation of
each respective Sale Companies following Completion or otherwise in the custody
of persons who shall remain officers and/or employees of the respective Sale
Companies following Completion.

 

4.3On Completion, the Vendor shall procure a meeting of the
shareholders/directors (as appropriate) of the respective Sale Companies at
which such matters shall be dealt with and resolved upon as the Purchaser shall
require for the purposes of giving effect to the provisions of this Agreement
including:

 

(a)approving the sale and purchase of the Sale Shares and this Agreement; and

 

(b)amending the memorandum and articles of association of the respective Sale
Companies as may be required by the Purchaser in writing prior to the
Completion.

 

4.4Against performance of the obligations by the Vendor under Clauses 4.2 and
4.3 above, the Purchaser shall deliver to the Vendor:

 

(a)a certified copy of the directors’ and or members’ resolutions of the
Purchaser approving this Agreement; and

 

(b)a cashier cheque for the Consideration as set out in Clause 3.1.

 

4.5If the Vendor, the Purchaser or the Company, as appropriate, shall fail to do
anything required to be done by them under Clauses 4.2, 4.3 and 4.4, without
prejudice to any other right or remedy available to the Vendor and the
Purchaser, as applicable, the applicable party may:

 

(a)defer Completion to a day not later than 14 days after the date fixed for
Completion (and so that the provisions of this paragraph (a) shall apply to
Completion as so deferred); or

 

(b)proceed to Completion so far as practicable but without prejudice to the
parties’ rights to the extent that the other party shall not have complied with
their obligations hereunder; or

 

(c)rescind this Agreement without liability on its part.

 

--------------------------------------------------------------------------------

 

5.VENDOR WARRANTIES



5.1The Company warrants and undertakes to and with the Purchaser that the
Warranties are true and accurate in all respects as at the date of this
Agreement and will continue to be so up to and including Completion and agree to
use its best endeavours (including taking such remedial action as may be
necessary) to ensure that the Warranties have remained and will remain true and
accurate in all respects from the date of signing of this Agreement up to the
time of Completion and acknowledge that the Purchaser, in entering into this
Agreement, is relying on, inter alia, such Warranties. For the avoidance of
doubt, the liabilities and obligations of the Company under the Warranties shall
in no circumstances be lessened, modified, relieved or otherwise reduced due to
any actual or constructive knowledge of the Purchaser of any facts or events
relating to the business, operations or otherwise of the Company, whether such
knowledge is gained in the course of the due diligence conducted under Clause
3.2 or otherwise.

 

5.2The Vendor has full power to enter into and perform this Agreement and this
Agreement will constitute, binding obligations on the Vendor, enforceable in
accordance with their terms.



5.3The Company and the Vendor agrees that the Purchaser shall treat each of the
Warranties (to the extent that they are applicable to them) as a condition of
this Agreement. In addition, each of the Warranties is without prejudice to any
other Warranty and, except where expressly otherwise stated, no provision in any
Warranty shall govern or limit the extent or application of any other provision
in any Warranty.

 

5.4The Company agrees to fully indemnify and keep the Purchaser and its assignee
fully indemnified on demand from and against all losses, liabilities, damages,
costs and expenses (including legal expenses) which the Purchaser and its
assignee may incur or sustain from or in consequence of any of the Warranties
not being correct or fully complied with. This indemnity shall be without
prejudice to any other rights and remedies of the Purchaser and its assignee in
relation to any such breach of Warranties and all such rights and remedies are
hereby reserved.



5.5The Warranties shall survive Completion and the rights and remedies of the
Purchaser in respect of any breach of the Warranties shall not be affected by
Completion or by any investigation made by or on behalf of the Purchaser into
the affairs of the Company or by the Purchaser rescinding, or failing to rescind
this Agreement, or failing to exercise or delaying the exercise of any right or
remedy, or by any other event or matter whatsoever, except a specific and duly
authorised written waiver or release and no single or partial exercise of any
right or remedy shall preclude any further or other exercise.

 

5.6The Vendor undertakes in relation to any Warranty which refers to the
knowledge, information or belief of the Vendor that it has made full enquiry
into the subject matter of that Warranty and that it does not have actual or
constructive knowledge, information or belief that the subject matter of that
Warranty may not be correct, complete or accurate.

 

5.7The Vendor hereby represents and warrants to the Purchaser that the
warranties set out in Schedule 1 are true and correct in all respects as at the
Completion Date.

 

5.8The Purchaser shall be entitled to take action within one month after
Completion in respect of any breach or non-fulfillment of any of the Warranties
and Completion shall not in any way constitute a waiver of any right of the
Purchaser.

 

5.9Notwithstanding any term in this Agreement, the maximum liability of the
Vendor for breach or non-fulfillment of the Warranties shall be such sum that is
equal to the amount of the Consideration.

 

--------------------------------------------------------------------------------

  

6. COVENANTS BY THE PURCHASER

 

6.1The Purchaser hereby covenants and agrees with the Vendor that the Purchaser
has taken and will take all necessary and required corporate measures,
proceedings and actions to authorize and enable the Purchaser to enter into and
deliver this Agreement and to perform its obligations hereunder and to issue the
Consideration Shares to the Vendor in accordance with the terms of this
Agreement.

 

 

7. ACCESS TO INFORMATION AND FURTHER ASSURANCE

 

7.1The Vendor shall assist the Purchaser, its agents, representatives and
professional advisers in obtaining promptly on request full access to all such
facilities and information regarding the business, assets, liabilities,
contracts and affairs of the Company and other evidence of ownership of the
assets owned by the Company as the Purchaser may require.

 

7.2The Vendor shall execute, do and perform or procure to be executed, done and
performed by other necessary persons all such further acts, agreements,
assignments, assurances, deeds and documents as the Purchaser may require
effectively to vest the registered and beneficial ownership of the Sale Shares
in the Purchaser free from all Encumbrances and with all rights now and
hereafter attaching thereto and to give effect to any matter provided for
herein.

 

 

8.CONFIDENTIALITY AND ANNOUNCEMENTS

 

8.1Each of the parties undertakes to the others that it will not, at any time
after the date of this Agreement, divulge or communicate to any person other
than to its professional advisers, or when required by law or any rule of any
relevant stock exchange body, or to its respective officers or employees whose
province is to know the same any confidential information concerning the
business, accounts, finance or contractual arrangements or other dealings,
transactions or affairs of any of the others which may be within or may come to
its knowledge and it shall use its best endeavours to prevent the publication or
disclosure of any such confidential information concerning such matters.

 

8.2No public announcement or communication of any kind shall be made in respect
of the subject matter of this Agreement unless specifically agreed between the
parties or unless an announcement is required pursuant to the applicable laws
and the regulations or the requirements of any regulatory body or authority. Any
announcement by any party required to be made pursuant to any relevant laws or
regulation or the requirements of the any regulatory body or authority shall be
issued only after such prior consultation with the other party as is reasonably
practicable in the circumstances.

 

--------------------------------------------------------------------------------

 

9. GENERAL

 

9.1This Agreement constitutes the entire agreement between the parties hereto
with respect to the matters dealt with herein and supersedes all previous
agreements, arrangements, statements, understandings or transactions between the
parties hereto in relation to the matters hereof and the parties acknowledge
that no claim shall arise in respect of any agreement so superseded.

 

9.2Any variation to this Agreement shall be binding only if recorded in a
document signed by all the parties hereto.

 

9.3Time shall be of the essence of this Agreement but no failure by any party to
exercise, and no delay on its part in exercising any right hereunder will
operate as a waiver thereof, nor shall any single or partial exercise of any
right under this Agreement (including a settlement with the Vendor) preclude any
other or further exercise of it or the exercise of any right or prejudice or
affect any right against any person under the same liability whether joint,
several or otherwise. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any rights or remedies provided by law.

 

9.4 This Agreement shall be binding upon and enure for the benefit of the
successors of the parties but shall not be assignable.

 

9.5All provisions of this Agreement, in so far as the same shall not have been
performed at Completion, shall remain in full force and effect notwithstanding
Completion.

 

9.6If any provision of this Agreement shall be held to be illegal or
unenforceable, the enforceability of the remainder of this Agreement shall not
be affected.

 

9.7Time shall be of the essence as regards any date or period mentioned in this
Agreement and any date or period substituted for the same by agreement of the
parties hereto or otherwise.

 

 

10.NOTICES

 

Any notice required to be given by any party hereto to any other shall be deemed
validly served by hand delivery or by prepaid registered letter sent through the
post (airmail if to an overseas address) or by facsimile transmission to its
address given herein or such other address as may from time to time be notified
for this purpose and any notice served by hand shall be deemed to have been
served on delivery, any notice served or by facsimile transmission shall be
deemed to have been served when sent and any notice served by prepaid registered
letter shall be deemed to have been served 48 hours (72 hours in the case of a
letter sent by airmail to an address in another country) after the time at which
it was posted and in providing service it shall be sufficient (in the case of
service by hand and prepaid registered letter) to provide that the notice was
properly addressed and delivered or posted, as the case may be, and in the case
of service by facsimile transmission to prove that the transmission was
confirmed as sent by the originating machine.

 

--------------------------------------------------------------------------------

 

11. COSTS AND STAMP DUTY

 

11.1Each party shall bear its own costs and expenses (including legal fees)
incurred in connection with the preparation, negotiation, execution and
performance of this Agreement and all documents incidental or relating to
Completion.

 

11.2All stamp duty (if any) payable in connection with the sale and purchase of
the Sale Shares shall be borne by the Vendor and the Purchaser in equal shares.

 

 

12. GOVERNING LAW AND JURISDICTION

 

12.1 This Agreement shall be governed by and construed in accordance with the
laws of Malaysia.

 

12.2In relation to any legal action or proceedings to enforce this Agreement or
arising out of or in connection with this Agreement (“proceedings”) each of the
parties irrevocably submits to

the non-exclusive jurisdiction of the Malaysian courts and waives any objection
to proceedings in that court on the grounds of venue or on the grounds that the
proceedings have been brought in any inconvenient forum.

 

12.3These submissions shall not affect the right of any party to take
proceedings in any other jurisdiction nor shall the taking of proceedings in any
jurisdiction preclude any party from taking proceedings in any other
jurisdiction.

 

 

13. LEGAL REPRESENTATION

 

Each parties confirms and acknowledges to the other that he/it has sought
separate legal representation and is fully aware of the provisions of this
Agreement and the transactions contemplated herein before entering into this
Agreement.

 

 

14. COUNTERPARTS

 

This Agreement may be executed in one or more counter parts each of which shall
be binding on each party by whom or on whose behalf it is so executed, but which
together shall substitute a single instrument. For the avoidance of doubt, this
Agreement shall not be binding on any party hereto unless and until it shall
have been executed by or on behalf of all persons expressed to be a party
hereto.

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

Warranties of the Sale Companies

 

 

In this Schedule, unless the context otherwise indicates each of the Warranties
shall be deemed to repeated mutatis mutandis at the date of this Agreement and
at Completion.

 

 

1.0INTERPRETATION

 

In this schedule where the context admits:-

 

“Accounts” means the latest unaudited accounts of the Company provided by the
Vendor to the Purchaser;

 

“Company” means to repeat and apply to each of the Sale Companies for any
reference in this Schedule 1;

 

“Intellectual Property” means patents, trademarks, service marks, trade names,
registered designs, designs, copyrights and other forms of intellectual or
industrial property (in each case in any part of the world and whether or not
registered or registrable and for the full period thereof and all extensions and
renewals thereof and applications for registration of or otherwise in connection
with the foregoing), know-how, inventions, formulae, confidential or secret
processes and information, computer programs and software, and any other
protected rights and assets, and any licences and permissions in connection
therewith;

 

 

2. INFORMATION

 

(A)Disclosures

 

The facts and information set out in the recitals and, the Schedules and all
documents attached are true and all information which has been provided in
writing to the Purchaser or its representatives or advisers by the Vendor or by
any Director, officer or other official of the Company or by their respective
professional advisers or other agents was when given and is now true and
accurate in all material respects. There is no fact or matter which has not been
disclosed which renders any such information untrue, inaccurate or misleading or
the disclosure of which might reasonably affect the willingness of a willing
purchaser to purchase the Sale Shares in accordance with the provisions of this
Agreement.

 

(B)Assessment of prospects

 

The information disclosed to the Purchaser or its representatives or
professional advisers, by the Vendor and the Directors officers or other
officials of the Company regarding the current trading and prospects of the
Company comprises all information which is material for the reasonable
assessment of the financial and trading prospects of the Company.

 

--------------------------------------------------------------------------------

 

3. COMPLIANCE

 

(A)Constitution of the Company

 

The copy of the memorandum and articles of association of the Company which is
provided to the Purchaser is true and complete in all respects and has embodied
in it or annexed to it a copy of every such resolution and agreement required by
law to be annexed to it and the Company has at all times carried on its business
and affairs in all respects in accordance with its memorandum and articles of
association and all such resolutions and agreements.

 

(B)Statutory compliance

 

The Company is a duly organised limited liability, company validly existing
under the laws of the place of its incorporation and has the corporate powers
and authorises to carry on the business presently carried on by it and to own
and hold the assets used therewith. The Company has complied with the provisions
of all applicable laws, regulations (and all orders notices and directions made
thereunder) and all applicable codes or practices. All returns, particulars,
resolutions and other documents required to be filed with or delivered to the
registrar of companies or to any other authority whatsoever by the Company have
been correctly and properly prepared and so filed or delivered.

 

 

4. CAPITAL STRUCTURE

 

(A)Capital of the Company

 

The Sale Shares together constitute 100% of the issued share capital of GWIL and
RRMG as at the date of this Agreement and are fully paid up. There is no
Encumbrance or other form of agreement (including conversion rights and rights
of pre-emption) on, over or affecting the Sale Shares or any unissued shares,
debentures or other securities of the Company and there is no agreement or
commitment to give or create any of the foregoing, and no claim has been made by
any person to be entitled to any of the foregoing, and no person has the right
(whether exercisable now or in the future and whether contingent or not) to call
for the issue of any share or loan capital of the Company under any of the
foregoing.

 

(B) Ownership

 

(i) All the Sale Shares are solely legally and beneficially owned by and
registered in the names of the Vendor; and (ii) All the Sale Shares, and the
unissued share capital of the Sale Companies are free from any Encumbrance and
there are no arrangements in force or claimed entitling or allegedly entitling
any person to any Encumbrance.

 

(C)Reorganisation of share capital

 

The Company has not at any time, other than the issue of shares to the Vendor
and or GWIL as appropriate:

 

(i)repaid, redeemed or purchased or agreed to repay, redeem or purchase any of
its shares, or otherwise reduced or agreed to reduce its issued share capital or
any class of it; or

 

(ii)capitalised or agreed to capitalise in the form of shares, debentures or
other securities or in paying up any amounts unpaid on any shares, debentures or
other securities, any profits or reserves of any class or description or passed
or agreed to pass any resolution to do so.

 



--------------------------------------------------------------------------------

 

(D)Connected business

 

The Company:

 

(i)is not and has not agreed to become the holder or beneficial owner of any
class of any shares, debentures or other securities of any other company
(wherever incorporated);

 

(ii)has not been and has not agreed to become a subsidiary of any other company
or under the control of any group of companies or consortium;

 

(iii)is not and has not at any time been and has not agreed to become a member
of any partnership, joint venture, consortium or other unincorporated
association; and

 

(iv)has no branch, place of business, permanent establishment or substantial
assets outside of Malaysia.

 

 

5.ACCOUNTS

 

(A)General

 

The Accounts:

 

(i)will once audited be prepared in accordance with the requirements of all
relevant laws, statutes, with good accounting principles and practices generally
accepted at the date hereof in Malaysia for companies carrying on a similar
business to that of the Company comply with the laws and regulations and all
relevant statements of standard accounting practice and accounting guidelines
issued by the relevant authorities, are prepared on a basis consistent with
preceding accounting periods of the Company and with the books of account of the
Company and are true and accurate in all material respects;

 

(ii)disclose a true and fair view of the assets and liabilities of the Company
at the Balance Sheet Date and of its profits for the financial year ended on
such date;

 

(iii)contain full provision or reserve for bad and doubtful debts, burdensome
contracts or other obligations, obsolescent or slow moving stocks and for
depreciation on fixed assets, which provision or reserve was when made and is
now adequate;

 

(iv)contain a note of all capital commitments of the Company at the Balance
Sheet Date, which note was when made and is now adequate, fair and not
misleading; and

 

(v)contain full provision or reserves (as appropriate) for all Taxation.

 

(B)Liabilities

 

The Company had no liabilities known, actual or contingent (including contingent
liabilities to customers and contingent liabilities for Taxation) which were not
disclosed, noted or provided for in the Accounts.

 

--------------------------------------------------------------------------------

(C)Plant and machinery etc.

 

All the fixed and loose plant and machinery, equipment, furniture, fittings and
vehicles used by the Company are reflected in the Accounts, and (except for such
items as have been disposed of or realised by the Company in the ordinary course
of business) remain in the absolute beneficial ownership of the Company and are
free from any encumbrance, hire or hire purchase agreement or leasing agreement
or agreement for payment on deferred terms and (apart from depreciation in the
ordinary course of business) their value is not less than at the amount
reflected in the Accounts and none has been acquired for any consideration in
excess of its net realisable value at the date of such acquisition or otherwise
than by way of a bargain at arm's length.

 

 

(D)Depreciation

 

Depreciation of the fixed assets of the Company has been made at a rate
sufficient to write down the value of such assets to nil not later than the end
of their useful working lives and no fixed asset has attributed to it a value
exceeding the current market value thereof at the Balance Sheet Date.

 

(E)Books of account

 

All accounts, books, ledgers, financial and other necessary records of
whatsoever kind of the Company (including all invoices and other records
required for tax):

 

(i)have been fully, properly and accurately maintained, are in the possession of
the Company and contain true and accurate records of all matters including those
required to be entered in them by applicable laws and no notice or allegation
that any of the same is incorrect or should be rectified has been received;

 

(ii)do not contain or reflect any material inaccuracies or discrepancies;

 

(iii)give and reflect a true and fair view of the matters which ought to appear
in them and in particular of the financial, contractual and trading position of
the Company and of its plant and machinery, fixed and current assets and
liabilities (actual and contingent), debtors and creditors and stock-in trade;
and

 

(iv)contain accurate information in accordance with generally accepted
accounting principles in United States of America relating to all transactions
to which the Company has been a party and the Accounts do not overstate the
value of any asset or understate any liability of the Company at the Balance
Sheet Date.

 

--------------------------------------------------------------------------------



 

6.INTELLECTUAL PROPERTY

 

(A)Ownership and rights

 

(i)General

 

Full particulars of all Intellectual Property owned or otherwise exploited or
used by the Company in any part of the world has been disclosed to the Purchaser
during the due diligence conducted by the Purchaser. All Intellectual Property
exploited or used by the Company is in the absolute beneficial ownership of the
Company or the Company is a licensee of the same pursuant to an Intellectual
Property Agreement and the Company does not own, use, exploit or have any other
interest in any Intellectual Property which has not been disclosed. In
particular but without prejudice to the generality of the foregoing, none of the
Intellectual Property disclosed is jointly owned by the Company and a third
party.

 

(ii)Enforcement

 

All applications for any Intellectual Property owned, used or otherwise
exploited by the Company are being diligently prosecuted; patents, registered
trademarks and registered designs and other similar registered or recorded
Intellectual Property rights owned, used or otherwise exploited by the Company
have been maintained; nothing has been done to diminish or otherwise affect the
reputation of unregistered trademarks, trade names, brand names or get up owned,
used or otherwise exploited by the Company; no copying or reproduction of the
copyright material owned, used or otherwise exploited by the Company has been
permitted (expressly or by implication); the Technical Information and other
knowhow owned, used or otherwise exploited by the Company has been kept
confidential; and (where applicable) all application, registration and renewal
fees necessary to procure, register, record or maintain the Intellectual
Property have been paid.

 

(iii)Intellectual Property Agreements

 

All Intellectual Property Agreements have been disclosed and are valid and
binding; none has been the subject of any breach or default by any party thereto
or of any event which with notice or lapse of time or both would constitute a
default; nor are there any disputes, claims or proceedings arising out of or
relating to the Intellectual Property Agreements. The Company has not authorised
or otherwise permitted, expressly or by implication, any use whatsoever of the
Intellectual Property owned, used or otherwise exploited by the Company save
insofar as any such authority is contained in the appropriate Intellectual
Property Agreements. The Company does not use or otherwise exploit any
Intellectual Property belonging to a third party save insofar as it is licensed
to do so in the appropriate Intellectual Property Agreements. All such
agreements have been duly recorded or registered with the proper authorities
whenever a requirement to do so exists.

 



--------------------------------------------------------------------------------





 

IN WITNESS whereof this Agreement has been duly executed by all parties hereto
the day and year first above written.

 

 

 

 



SIGNED by )  



for and on behalf of

) /s/ MOHD MAHYUDIN BiNZAINAL China Media Group Corporation )   in the presence
of: )                     SIGNED by )   for and on behalf of ) /s/ SAHARUN NIZAM
BIN SAHARAN KR Global Ventures Sdn. Bhd. )   in the presence of: )  

